DETAILED ACTION

Response to Amendment
The Amendment filed 02/23/2022 has been entered.  Claims 1-13 remain pending in the application.  Claims 4-13 have been withdrawn.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO2015050200A1, as translated by US 20160223016 A1), previously cited.  
Regarding claim 1, Ito teaches “a sintered bearing, which contains as main components iron, copper, a metal having a lower melting point than copper” (which reads upon “a sintered bearing”, as recited in the instant claim; paragraph [0011]).  Ito teaches “compressing the raw material powders to form a green compact, followed by sintering the green compact” (which reads upon “sintering a green compact”, as recited in the instant claim; paragraph [0044]).  Ito teaches that “an Fe—Cu partially diffusion-alloyed powder 11 in which a number of grains of copper powder 13 are partially diffused on the surface of an iron powder 12 is used as the partially diffusion-alloyed powder” (which reads upon “partially diffusion-alloyed powder in which first copper powder adheres onto a surface of iron powder through partial diffusion”, as recited in the instant claim; paragraph [0047]).  Ito teaches that “the raw material powders are mixed powders containing as main components partially diffusion-alloyed powder, flat copper powder, low-melting point metal powder, and solid lubricant powder” (which reads upon “second copper powder; and low-melting point metal powder having a lower melting point than copper”, as recited in the instant claim; paragraph [0045]).  Ito teaches that “the partially diffusion-alloyed powder 11 to be used preferably has an average grain diameter of from 75 μm to 212 μm” (which reads upon “the partially diffusion-alloyed powder having a maximum particle diameter of 106 μm or less”, as recited in the instant claim; paragraph [00]).  Ito teaches that “the iron powder 12 to be used has an average grain diameter of preferably from 45 μm to 150 μm, more preferably from 63 μm to 106 μm” (which reads upon “the partially diffusion-alloyed powder having a maximum particle diameter of 106 μm or less”, as recited in the instant claim; paragraph [0048]).  Ito teaches that “the copper powder 13 to be used has a grain diameter smaller than that of the iron powder 12, specifically has an average grain diameter of 5 μm or more and 45 μm or less” (which reads upon “the first copper powder of the partially diffusion-alloyed powder having a maximum particle diameter of 10 μm or less”, as recited in the instant claim; paragraph [0050]).  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of a maximum particle diameter of 106 μm or less overlaps the range disclosed by the prior art of an average grain diameter from 63 μm to 106 μm.  The claimed range of a maximum particle diameter of 10 μm or less overlaps the range disclosed by the prior art of an average grain diameter of 5 μm or more and 45 μm or less.  Accordingly, the prior art renders the claim obvious.  
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  See MPEP § 2113 II.  
Regarding claim 2, Ito teaches the method of claim 1 as stated above.  Ito teaches that “as the copper powder 13 constituting the partially diffusion-alloyed powder 11, generally-used irregular or dendritic copper powder may be used widely” (paragraph [0050]).  
Regarding claim 3, Ito teaches the method of claim 1 as stated above.  Ito teaches that “the present invention is applied to a cylindrical bearing having the bearing surface 1 a formed into a perfect circle shape” (paragraph [0136]).  

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.  Applicant argues that the Office Action includes a rejection that relies on Ito (WO 2015/050200) – However, Ito has not been listed on a form PTO-892 as is required under USPTO rules (remarks, page 5).  This is not found convincing because WO 2015/050200 was listed on form PTO-892 mailed 09/13/2021.  
Applicant argues that Ito discloses the range of the average particle (grain) diameters of the partially diffusion-alloyed powder 11, the iron powder 12, and the copper powder 13 (remarks, page 5).  Applicant argues that Ito does not provide any disclosure or suggestion of the maximum particle diameters of the partially diffusion-alloyed powder 11, the iron powder 12, and the copper powder 13, excluding particles with a particle diameter larger than a specified value (remarks, page 6).  Applicant further argues that there is no direct correlation between average particle diameter and maximum particle diameter (remarks, page 6).  This is not found convincing because Ito uses a mesh to size the particles, thus ensuring a maximum particle size.  Ito teaches a “powder having an average grain size of 145 mesh or less (an average grain diameter of 106 μm or less) is preferably used as the partially diffusion-alloyed powder” (paragraph [0092]).  While Ito uses the terminology average particle size, the way a mesh works is to limit the maximum particle size.  Sieving with a 145 mesh will yield a powder with a maximum grain size of 106 μm.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733